Citation Nr: 1525295	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-02 971	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating greater than 20 percent for postoperative lumbar spine laminectomy and fusion residuals (lumbar spine disability).

3.  Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy, consistent with sciatica.

4.  Entitlement to an initial rating greater than 10 percent for insomnia.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for diarrhea (also claimed as stomach condition)

7.  Entitlement to service connection for paronychia, left great toe.

8.  Entitlement to service connection for a bilateral knee condition.

9.  Entitlement to service connection for subluxation of C4-5 vertebrae (claimed as cervical spine condition)

10.  Entitlement to service connection for a left hip condition.

11.  Entitlement to service connection for cluster headaches.

12.  Entitlement to a temporary total evaluation for service-connected disability.


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 2008 to May 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted, in pertinent part, service connection for a lumbar disability and assigned an initial 20 percent rating, effective May 29, 2012 (the day after the Veteran was discharged); granted service connection for GERD and assigned an initial noncompensable rating effective May 29, 2012; and granted service connection for left lower extremity radiculopathy and assigned a 10 percent rating effective May 29, 2012.  In February 2013, the Veteran filed a notice of disagreement with the initial ratings.  In December 2013, the RO issued a statement of the case, and the Veteran filed a substantive appeal (VA Form 9) in January 2014.  Jurisdiction subsequently was transferred to the RO in Wichita, Kansas.

With regard to the Veteran's higher initial rating claims, the Board notes the distinction set forth in Fenderson v. West, 12Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Moreover, with regard to the Veteran's higher initial rating claim for GERD, while the disability rating was increased to 10 percent , effective May 29, 2012, by a December 2013 rating decision, because a higher rating is still available, and because the Veteran is presumed to seek the maximum available benefit, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial rating greater than 10 percent for GERD is adjudicated in this decision.  The remaining issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Since May 29, 2012, the Veteran's GERD has been manifested by persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, vomiting, and hematemesis, with mild substernal pain; these symptoms have not been shown to be productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id., at 486.

In this case, VCAA notice requirements were provided initially to the Veteran in September 2011, prior to his discharge from active duty.  This letter informed the Veteran of what evidence was needed to substantiate his claim for service connection, as well as his and VA's respective duties for obtaining evidence.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman.

After the grant of service connection in the September 2012 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his GERD.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for GERD was granted by the RO in September 2012, and the rating assigned to that disability was effective May 29, 2012, the day after the Veteran was discharged from service.  Therefore, as the Veteran has appealed with respect to the initial rating, no additional notice is required because the purpose of the notice has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains STRs, VA medical evidence, and the Veteran's contentions.

He also has been given multiple VA examinations in conjunction with his claim.  He has not alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations of record include interviews with the Veteran, a review of the Veteran's claims file, and full examinations addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his disability has worsened in severity since his most recent VA examinations in February 2013.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an initial rating greater than 10 percent for GERD.

Significantly, neither the Veteran nor his representative have identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Initial Rating Claim for GERD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

DC 7346 provides for a 60 percent rating for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned if there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent rating in warranted.  38 C.F.R. § 4.114, DC 7346 (2014).

In connection with his service connection claim, the Veteran was afforded a pre-discharge VA examination in October 2011 addressing the nature and severity of his GERD.  During the examination, the Veteran stated that he began to experience pyrosis (heartburn), gagging, and vomiting a year prior.  He also stated that, at the time of the examination, he experienced pyrosis approximately five times a week but stated that the pain associated with the pyrosis did not wake him up at night and did not have a temporal relationship to meals.  The examiner indicated that there was no history of hospitalization or surgery related to the Veteran's GERD.  The examiner indicated that there was no history of nausea or vomiting associated with the Veteran's GERD, but she did note a history of occasional dysphagia, as well as a history of esophageal distress several times a week, accompanied by frequent, mild substernal pain.  The examiner indicated no history of regurgitation, hematemesis, melena, or esophageal dilation.  Overall, the examiner indicated that the Veteran's GERD was stable.

The Veteran was given another VA examination in February 2013 addressing the nature and severity of his GERD.  During the examination, the Veteran stated that he was prescribed Nexium while still serving in the military, and that it improved his symptoms.  Following his discharge, the Veteran stated that he stopped taking Nexium because he did not have health insurance and, as a result, his symptoms became more severe.  However, he did say that his symptoms had "eased up" after a time, but that he still experiences problems.  He also stated that he takes an over-the-counter medication on an as-needed basis.  The examiner noted the following symptoms: persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, recurrent vomiting, and mild hematemesis.  The examiner also stated that the Veteran's GERD did not impact his ability to work.

In June 2013, the Veteran was seen at the VA Medical Center (VAMC) in Wichita, Kansas.  During that visit, the Veteran indicated that he had been prescribed Nexium in the past and that he wanted to start a new medication.  The Veteran's physician prescribed Prilosec, and stated that the Veteran should call if his symptoms had not improved. During an October 2013 VA Mental Disorders examination, the Veteran stated that, when he began experiencing gastrointestinal problems in the military, he was vomiting approximately twelve times a day; however, after he began taking medication, he stated that he vomits once a day.  During that examination, the Veteran indicated that he was enrolled in a technical college learning how to become a welder.

The Board finds that the preponderance of the evidence is against grating the Veteran's claim for an initial rating greater than 10 percent for GERD.  The nature and severity of the Veteran's GERD does not more closely approximate the criteria for a 30 percent rating under DC 7346.  See 38 C.F.R. § 4.114, DC 7346 (2014).  In making this determination, the Board notes that the Veteran has complained consistently of many of the symptoms contemplated under the 30 percent rating criteria, including epigastric distress, pyrosis, regurgitation, dysphagia, and substernal pain; however, with the exception of epigastric distress, and pyrosis, the Veteran's other symptoms have been intermittent.  For example, while the Veteran complained of substernal pain during his October 2011 VA examination, he denied experiencing any substernal pain during his most recent VA examination in February 2013.  In addition, it appears that the Veteran's symptoms are managed by various medications.  The Board also finds that the Veteran's symptoms have not been severe enough to be productive of considerable impairment of health, which is necessary for the 30 percent rating.  In this regard, the Veteran has not indicated any weight loss as a result of his GERD.  There is no indication that the Veteran has been hospitalized due to GERD or undergone any treatment, besides the use of medication, that would indicate a considerable impairment of health.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent for GERD under DC 7346 are not met.

The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Because the Veteran's GERD is evaluated under DC 7346, he is not entitled to a higher or separate rating under any other potentially applicable diagnostic code.

The Board also finds there is no basis for staged rating of the GERD disability, pursuant to Hart, 21 Vet. App. at 505.  The lay and medical evidence shows the Veteran's service-connected GERD has been manifested consistently by symptoms that more nearly approximate a 10 percent rating throughout the appeal period.  Indeed, as noted above, while the Veteran's GERD has been manifested by many of the symptoms contemplated by the 30 percent rating at different points during the appeal period, the evidence does not show that these symptoms resulted in a considerable impairment of health, at any point during the appeal to warrant a rating higher than 10 percent.

In making this determination, the Board also has considered the Veteran's contentions with respect to the nature of his service-connected GERD disability.  The Board notes that the Veteran is competent to describe certain symptoms associated with his disability.  In evaluating this claim, the Board finds that the most competent, credible, and probative evidence regarding the severity of the GERD disability is the medical evidence of record.  This evidence considers the Veteran's reported symptoms, including frequency and severity, and also provides clinical evaluation of the disability as well as evaluation of functional impairment caused thereby.  Given the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for service-connected GERD.  

Other Considerations

Regarding extra-schedular ratings, in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the rating criteria fully contemplate the frequency and severity of the Veteran's service-connected GERD.  Specifically, the rating criteria contemplate pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain, as well as the impact GERD has on his overall heath.  Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated fully by the rating schedule and referral for extraschedular consideration is not warranted.

The Board next notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran does not contend and the evidence does not suggest that his service-connected GERD alone renders him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has not been reasonably raised by the record.
  

ORDER

Entitlement to an initial rating greater than 10 percent for GERD is denied.


REMAND

With regard to the issues of entitlement to an initial rating greater than 20 percent for the Veteran's lumbar spine disability and entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy, consistent with sciatica, the Veteran most recently was afforded a VA examination in February 2013 that directly addressed both disabilities.  During that examination, the Veteran stated that he underwent surgery to his lumbar spine in August 2012 and that, while his surgery made him more mobile, it also had cause more problems.  In a June 2013 VA treatment note, the Veteran stated that, while he initially felt better following the surgery, his condition began to deteriorate.  He stated that, while he did not seek treatment, his condition had gotten to the point where he felt that further treatment was necessary.  That VA treatment record noted a straightening of the Veteran's back where the August 2012 surgery had been performed and the Veteran was referred for an MRI.  In an October 2013 VA treatment note, the Veteran's wife stated that there are days that she has to help the Veteran get out of bed, get dressed, and assist with bathing.  She also stated that the Veteran was unable to bend over.  

The Board notes that a new examination is not required simply because of the passage of time since the most recent examination.  VA's General Counsel has indicated that a new examination is necessary when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Based on the Veteran's VA treatment records (discussed above), the Board finds that a new VA examination is necessary to determine the current nature and severity of his service-connected lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating; cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

As to the Veteran's left lower extremity radiculopathy, during an October 2013 VA examination addressing whether the Veteran suffered from any left hip disability, the Veteran stated that the increased severity of his left lower extremity radiculopathy coincided with the increased severity of his lumbar spine disability.  For this reason, the Board finds that a new examination addressing the nature and severity of the Veteran's left lower extremity radiculopathy also is necessary.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

With regard to the remaining issues on appeal, the Board notes that, following a November 2013 rating decision, the Veteran submitted a timely notice of disagreement in January 2014 with respect to the claims for an initial rating in excess of 10 percent for insomnia, entitlement to service connection for pes planus, diarrhea (also claimed as stomach condition), paronychia, left great toe, a bilateral knee condition, subluxation of C4-5 vertebrae (claimed as cervical spine condition), a left hip condition, and for cluster headaches, and entitlement to a temporary total evaluation for service-connected disability.  Where a claimant files a notice of disagreement and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  These issues should be returned to the Board after the issuance of the statement of the case only if the Veteran perfects a timely appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his agent with a statement of the case (SOC) regarding the issues of entitlement to initial rating in excess of 10 percent for insomnia, entitlement to service connection for pes planus, entitlement to service connection for diarrhea (also claimed as stomach condition), entitlement to service connection for paronychia, left great toe, entitlement to service connection for a bilateral knee condition, entitlement to service connection for subluxation of C4-5 vertebrae (claimed as cervical spine condition), entitlement to service connection for a left hip condition, entitlement to service connection for cluster headaches, and entitlement to a temporary total evaluation for service-connected disability.  These issues should be returned to the Board only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his agent and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected lumbar spine disability and/or for his service-connected left lower extremity radiculopathy since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the current severity of his service-connected lumbar spine disability and left lower extremity radiculopathy.  The claims file and a copy of this Remand must be provided to the examiner(s) for review.  All necessary tests should be conducted.  With regard to the Veteran's service-connected left lower extremity radiculopathy, the examiner should indicate whether there is incomplete or complete paralysis of the affected nerve and, if such is considered incomplete paralysis, the examiner should describe the severity of the impairment as mild, moderate, moderately severe, or severe with marked muscular atrophy.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his agent.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


